DETAILED ACTION
Status of Claims:
Claims 1, 4, 7-10, 12-17, and 2-26 are pending.
Claims 1, 10, 12, 17, and 24 are amended.
Claim 26 is new
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/10/2021, with respect to the rejection(s) of claim(s) 1, 4, 7-10, 12-17, and 20-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited art and Morrison (USPN 4,372,856). The applicant argues that Garcia-Perez, Hornung, and Josse do not teach “at least a portion of the non-condensable gas produced in the first stage or at least a portion of the gas produced in the second sate or both” are added in an anaerobic digester. The applicant is correct that this limitation is not disclosed in the previously cited prior art, however Morrison teaches recycling biogas into an anaerobic digester (see col. 8 lines 6-22). It would have been obvious to one skilled in the art before the effective filing date of the invention to add the non-condensable gas of the first stage or gas of the second stage of Garcia-Perez to the anaerobic digester of Garcia-Perez because adding biogas to the anaerobic digester increases .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 4 and 15:
	Claims 4 and 15 refer to “an anaerobic digester” however, claims 1 and 12 from which the respectively depend already provide antecedent basis for an anaerobic digester. It is therefore not clear if these are the same anaerobic digester or different anaerobic digesters. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 7, 10, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130) in view of Hornung et al (US 2011/0278149), Josse et al (US 2013/0203144) and Morrison (USPN 4,372,856).

Regarding Claim 1:
	Garcia-Perez teaches the process for treating organic waste comprising steps of, pyrolysing the organic waste in a first stage (torrefaction phase) at a first temperature in the rage of 150 to 300°C and producing at least a first char (torrefied biomass) (see para. 0024) and a gas (volatiles) (see para. 0047); and, pyrolysing the first char in a second stage at a second temperatures in the range of 400 to 450° C and producing a second char (bio-char) (see para. 0047, 0024, and 0025). Given that the first temperature range of 150 to 300°C partially overlaps the claimed range of 270-450°C, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exist, and it would have been obvious to one skilled in the art to use a temperature in the range of 270 to 450°C. Given that the second temperature range or 400 to 450° partially overlaps the claimed range of 400-900°C, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exist, and it would have been obvious to one skilled in the art to use a temperature in the range of 400-900°C. It would have further been obvious to use the second temperature at least 50 degrees C, or more, higher than the first temperature because Garcia-Perez teaches a temperature difference of more than 50 degrees C. Garcia-Perez further teaches condensing 
	Garcia-Perez does not disclose a first residence time, second residence time, or adding the liquid comprising oil to an oil fraction separator and separating an oily fraction from the liquid producing an aqueous liquid, or adding at least a portion of the non-condensable gas produced in the first stage or at least a portion of the gas produced in the second stage or both to sludge in an anaerobic digester.. Additionally Garcia-Perez is open to a plurality of separation stages (see Garcia-Perez para. 0009) and removing additional chemicals from the bio-oil fraction (see Garcia-Perez para. 0025). 
	Hornung teaches a multi-step pyrolysis treatment of organic waste (biomass), and teaches that the residence time is adjustable dependent on the particle size and desired product, and feed (see para. 0006, 0009, 0014, and 0020).
	Josse teaches a process for treating organic waste comprising pyrolysis and further teaches feeding a liquid fraction from a separator to an oil water separator (see Josse para. 0043). 
	Morrison teaches recycling biogas into an anaerobic digester (see col. 8 lines 6-22). 
	Garcia-Perez, Hornung, and Josse are analogous inventions in the art of pyrolysis water treatment. Garcia-Perez and Morrison are analogous inventions in the art of anaerobic water treatment with biogas production. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the first residence time of Garcia-Perez to between 5 and 30 minutes because it is a result effective variable, determining the extent of 

Regarding Claim 4:


Regarding Claim 7:
	Garcia-Perez, as previously modified, teaches the process of claim 1 wherein the organic waste comprises digestate (fiber produced by the digestion is used as a feedstock) (see Garcia-Perez para. 0058).

Regarding Claim 10:
	Garcia-Perez, as previously modified, teaches the process of claim 1 further comprising burning a portion of the non-condensable gas produced in the first stage and/or the gas produced in the second stage to produce heat for pyrolysis or drying digestate (volatiles are used for heating fuel) (see Garcia-Perez para. 0024).

Regarding Claim 23:
	Garcia-Perez, as previously modified, teaches the process of claim 1. The combination does not explicitly teach that the first residence time is longer than the second, however “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) and the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit 

Regarding Claim 26:
	Garcia-Perez, as previously modified, teaches the process of claim 1 wherein at least a portion of the non-condensable gas produced in the first stage or at least a portion of the gas produced in the second stage are added to sludge in an anaerobic digester (methane added to slurry) (see Morrison col. 8 lines 6-22).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130), Hornung et al (US 2011/0278149), Josse et al (US 2013/0203144), and Morrison (USPN 4,372,856) as applied to claim 1 above, and further in view of Ullom (US 2016/0024390).

Regarding claim 8:
	Garcia-Perez, as previously modified, teaches the process of claim 1.
	Garcia-Perez does not teach cooling the second char.
	Ullom teaches a process for treating organic waste with pyrolysis, comprising cooling the char (see para. 0056).
	Garcia-Perez and Ullom are analogous inventions in the art of pyrolysis or organic waste. It would have been obvious to one skilled in the art before the effective filing date of the .

Claims 12, 15-17, 20, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130) in view of Hansen et al (USPN 4,759,300), Josse et al (US 2013/0203144), and Morrison (USPN 4,372,856).

Regarding Claim 12:
	Garcia-Perez teaches the pyrolysis apparatus comprising, a first pyrolysis reactor (torrefaction reactor) comprising an inlet, a first outlet, and a second outlet (torrefied biomass outlet and volatiles outlet) (see para. 0024, 0035); and, a second pyrolysis reactor comprising an inlet and a first outlet (see para. 0025, 0041); a condenser comprising an inlet, a gas outlet (gases outlet at top) (see fig. 2), and a liquid outlet (aqueous fraction outlet at bottom), the inlet in communication with the outlet of the first pyrolysis reactor (see fig. 2) 5wherein the first outlet from the first pyrolysis reactor is connected to the inlet of the second pyrolysis reactor (see para. 0046), wherein an oil fraction is in fluid communication with a burner (bio-oil is used as fuel, fuel is burned) (see Garcia-Perez para. 0042).
	Garcia-Perez does not teach the first pyrolysis reactor and the second pyrolysis reactor share a common combustion chamber, an oily fraction separator having an inlet that is in 
	Hansen teaches a first and second heating chamber (pipes 44 and 58) in a common combustion chamber (housing 38) (see col. 4 lines 18-24) connected by a chute (inlet port 52) (see col. 4 lines 39-44, fig. 1).
	Josse teaches a pyrolysis apparatus comprising a pyrolysis reactor, a condenser comprising an inlet and an outlet, the inlet in communication with the second outlet of the first pyrolysis reactor; and an oily fraction separator having an inlet that is in communication with the outlet of the condenser (see Josse para. 0043) and wherein the oil fraction separator comprises an outlet in communication with the first pyrolysis reactor, the second pyrolysis reactor, a burner, or any combination thereof (see para. 0043). 
	Morrison teaches recycling biogas into an anaerobic digester (see col. 8 lines 6-22) through connection 370 (see fig. 4).
	Garcia-Perez, Hansen, and Josse are analogous inventions in the art of pyrolysis or organic waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the separate combustion chamber of Garcia-Perez with the common combustion chamber of Hansen, because it is the simple substitution of one known combustion means with another known combustion means, obviously resulting in the ability to use a single chamber, with an expectation of success. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the oily fraction separator of Josse in fluid communication with the condenser of Garcia-Perez because it is the simple addition of a known separation device to a known system open to additional separation steps, 

Regarding claim 15:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 12 further comprising an anaerobic digester (see Garcia-Perez para. 0050).

Regarding claim 16:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 15 wherein a digestate outlet of the anaerobic digester is connected to the inlet of the first pyrolysis reactor (see Garcia-Perez para. 0058).

Regarding Claim 17:


Regarding claim 20:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 20.
	The combination does not explicitly teach wherein the second pyrolysis reactor is located closer to a burner in the combustion chamber. However, given the limited number of predicable solutions, the burner being equidistance between the first and second chamber, closer to the first reactor, or closer to the second reactor, one skilled in the art would have found it obvious to try placing the burner closer to the second reactor, with predicable results and an expectation of success. 

Regarding Claim 21:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 12 wherein the first pyrolysis reactor is provided by a first conveyor and the second pyrolysis reactor is provided by a second conveyor (helical screws 52 and 60) (see col. 4 lines 45-50) and wherein the first conveyor and the second conveyor are stacked (see Hansen fig. 1).

Regarding Claim 24:


Regarding Claim 25:
	Garcia-Perez, as previously modified, teaches apparatus of claim 12 wherein the oil fraction separator comprises a second outlet in communication with an anaerobic digester (digester 1) (see Josse para. 0043).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130), Hansen et al (USPN 4,759,300), Josse et al (US 2013/0203144), and Morrison (USPN 4,372,856) in view of Ullom (US 2016/0024390).

Regarding claim 13:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 12.
	Garcia-Perez does not teach a char cooler.
	Ullom teaches an apparatus for treating organic waste with pyrolysis, comprising a char cooling system (see para. 0056).
	Garcia-Perez and Ullom are analogous inventions in the art of pyrolysis or organic waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cooling system of Ullom to the second char of Garcia-Perez because it is the simple addition of a known treatment step to a known method, obviously resulting in cool .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130), Hornung et al (US 2011/0278149), Josse et al (US 2013/0203144), and Morrison (USPN 4,372,856)  as applied to claim 1 above, and further in view of Hall et al (US 2008/0317657).

Regarding Claim 9:
	Garcia-Perez, as previously modified teaches the process of claim 1.
	Garcia-Perez does not teach spraying water on the second char.
	Hall teaches a method of treating biomass comprising spraying water on char (see para. 0037).
	Garcia-Perez and Hall are analogous inventions in the art of biomass treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the spraying of water, as taught by Hall to the second char of Garcia-Perez because it prevents combustion (see Hall para. 0037).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130), Hansen et al (USPN 4,759,300), Josse et al (US 2013/0203144) and Morrison (USPN 4,372,856)  as applied to claim 12 above, and further in view of Hall et al (US 2008/0317657).

Regarding claim 14:
	Garcia-Perez teaches the apparatus of claim 12.
	Garcia-Perez does not teach a water sprayer downstream of the first outlet of the second pyrolysis reactor.
	Hall teaches an apparatus comprising a water sprayer for spraying char (see para. 0037).
	Garcia-Perez and Hall are analogous inventions in the art of biomass treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the water sprayer, as taught by Hall, downstream the first outlet of the second pyrolysis reactor of Garcia-Perez because spraying the char prevents combustion (see Hall para. 0037.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Perez et al (US 2012/0322130), Hansen et al (USPN 4,759,300), Josse et al (US 2013/0203144), and Morrison (USPN 4,372,856) as applied to claim 12 above, and further in view of Hornung et al (US 2011/0278149).
	
Regarding Claim 22:
	Garcia-Perez, as previously modified, teaches the apparatus of claim 12, wherein the pyrolysis reactors are provided with conveyors (helical screws 52 and 60) (see Hansen col. 4 lines 45-500

	Hornung teaches first and second pyrolysis reactors respectively provided with first and second conveyors (screws) (see fig. 3, para. 0065-0067).
	Garcia-Perez, Ullom, and Hornung are analogous inventions in the art of pyrolysis reactors. It would have been obvious to one skilled in the art before the effective filing date to replace the single conveyor of Garcia-Perez, as previously modified, with the first and second conveyors, as disclosed by Hornung because it allows the different stages to operate at different speeds (see Hornung para. 0065-0067) and it is desirable to adjust the speed (residence time) of the reactors based on the particle sizes (see Hornung para. 0020). As the claims is directed to an apparatus, method limitation only add patentable weight to the extent that the prior art must be capable of the same method steps. In the instant case, as two conveyors are used the second one would be capable of rotating more slowly than the first.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/17/2021